                    IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS-EASTERN DIVISION

VIAHART LLC                                      )
                                                 )
            Plaintiff,                           )
                                                 )
v.                                               )    No. 1:20-cv-5039
                                                 )
THE PARTNERSHIPS AND                             )
UNINCORPORATED ASSOCIATIONS                      )
IDENTIFIED IN SCHEDULE “A”,                      )
                                                 )
            Defendants.                          )
                                          COMPLAINT

       Plaintiff Viahart LLC (“Plaintiff”), by and through its undersigned counsel, hereby files

this Complaint against the partnerships and unincorporated associations identified in Schedule “A”

(together, “Defendants”). In support thereof, Plaintiff states as follows:

                             I.     JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under

the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a) because the state law claims are

so related to the federal claims that they form part of the same case or controversy and derive

from a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants, since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through their

operation of or assistance in the operation of the fully interactive, commercial Internet Stores

identified in Schedule A. Specifically, each of the Defendants are directly reaching out to do
business with Illinois residents by operating or assisting in the operation of one or more

commercial, interactive e-commerce stores that sell products using counterfeit versions of

Plaintiff’s federally registered trademarks directly to Illinois consumers. In short, each of the

Defendants is committing tortious acts in Illinois, is engaging in interstate commerce, and has

wrongfully caused Plaintiff substantial injury in the State of Illinois.

                                    II.     INTRODUCTION

       3.      This action has been filed by Plaintiff to combat online counterfeiters and infringers

who trade upon Plaintiff’s reputation and goodwill by selling and/or offering for sale unauthorized

and unlicensed counterfeit and infringing products, including children’s toys and games, using

counterfeit versions of Plaintiff’s federally registered trademarks (the “Counterfeit Products”). The

Defendants create Internet Stores (“the Defendant Internet Stores”) by the dozens and design them

to appear to be selling genuine Plaintiff’s products, while actually selling Counterfeit Products to

unknowing consumers.

       Not only do The Defendant Internet Stores share unique identifiers, such as design

elements and similarities of the Counterfeit Products offered for sale, but they are also connected

through mutual family and friends, as well as through a common manufacturing factory, thereby

establishing the fact that Defendants’ counterfeiting and infringement operation arises out of the

same transaction, occurrence, or series of transactions or occurrences. Defendants attempt to avoid

liability by going to great lengths to conceal both their identities and the full scope and

interworking of their counterfeiting operation, including changing the names of their stores

multiple times, opening new stores, helping their friends open stores, and making subtle changes

to their products. Plaintiff is forced to file this action to combat Defendants’ counterfeiting and

willful infringement of Plaintiff’s registered trademark, as well as to protect unknowing consumers



                                                  2
from purchasing Counterfeit Products over the Internet. Plaintiff has been and continue to be

irreparably damaged through consumer confusion, dilution, and tarnishment of their valuable

trademarks as a result of Defendants’ actions and seek injunctive and monetary relief.

                                       III.    THE PARTIES

Plaintiff Viahart LLC

        4.      Plaintiff is the creator and seller of the famous BRAIN FLAKES® interlocking

plastic disks. Described as “every teacher’s favorite ‘brain break’ activity,”1 Plaintiff originally

created, designed, and trademarked the well-renown educational toy that is today used in

classrooms across the country and it has built up its brand into an international success.




        5.      BRAIN FLAKES®, which is described by one toy reviewer as “a revolutionary

addition to the world of children’s (and adults'!) construction toys,” has been recognized by a

number of national media such as the Wall Street Journal® and People.com®, and has been




1
  the-gadgeteer.com/2020/03/04/every-teachers-favorite-brain-break-activity-the-original-brain-flakes/
(last accessed on August 21, 2020).

                                                    3
included in recent lists of top toys for kids, including among the “Best building Toys for Kids (The

Future Engineers) in 2020 and the top 10 STEM Toys of 2019.”

       6.      Over the last decade, Plaintiff’s BRAIN FLAKES® have become enormously

popular, driven, in part, by Plaintiff’s quality standards and innovative design. Among the

purchasing public, genuine Brain Flakes® are instantly recognizable as such and symbolize high

quality. Indeed, Brain Flakes® are among Amazon’s top selling products in the category of

children’s toys and games.

       7.      Plaintiff has generated millions of dollars in sales from its Brain Flakes® products

through national retail chains, such as Wal-Mart®, eBay®, through several other online and offline

stores, as well as through Plaintiff’s Amazon store and e-commerce website.

       8.      Plaintiff incorporates a variety of distinctive marks in the design of its various

products and is the exclusive owner of several federally-registered trademarks for educational toys

and games in Class 018, as well as retail stores services in Class 035 (“the Viahart Trademarks”).

These registrations include:

                        Registration No.                           Marks

                               1420858                       BRAIN FLAKES

                            5049910                          BRAIN FLAKES
                         (International)
                            5370197                           GOODMINTON

                               5407364                           VIAHART


       9.      The Viahart Trademarks have been used exclusively and continuously by Plaintiff

for many years and have never been abandoned. The above U.S. registrations for the Viahart

Trademarks are valid, subsisting, and in full force and effect. True and correct copies of the United

States Registration Certificates for the above-listed Viahart Trademarks are attached hereto as

                                                 4
Exhibit 1. The registrations for the Viahart Trademarks constitute prima facie evidence of their

validity and of Plaintiff’s exclusive right to use the Viahart Trademarks pursuant to 15 U.S.C. §

1057(b).

        10.    Plaintiff uses the Viahart Trademarks to identify its goods. The Viahart Trademarks

are distinctive when applied to Plaintiff’s products, signifying to the purchaser that the products

come from Plaintiff and are manufactured to Plaintiff’s quality and safety standards—which is

uniquely important in the of market of children’s toys.

        11.    Plaintiff has expended substantial time, money, and other resources in developing,

advertising and quality testing products sold under the Viahart Trademarks. As a result, products

bearing the Viahart Trademarks are widely recognized and exclusively associated by consumer

and the public as being quality products designed, manufactured, and distributed via Plaintiff. As

such, the goodwill associated with Viahart Trademarks is of incalculable and inestimable value to

Plaintiff.

The Defendants

        12.    Defendants are individuals and business entities who reside in the People’s

Republic of China. Defendants conduct business or assist in business conducted throughout the

United States (including within the State of Illinois and this Judicial District) through the

manufacturing, online advertising and selling, and importation and distribution of children’s

educational toys that use counterfeit and infringing versions of the Viahart Trademarks. Each

Defendant has targeted Illinois by selling or knowingly assisting in the selling of Counterfeit

Products to Illinois consumers via various online Amazon stores.

        13.    Defendants are an interrelated group of counterfeiters and infringers, who resides

in the same city in China, and who all work in active concert to knowingly and willfully



                                                5
manufacture, import, distribute, offer for sale, and sell products using counterfeit versions of the

Viahart Trademarks in the same transaction, occurrence, or series of transactions or occurrences.

Tactics used by Defendants to conceal their identities and the full scope of their counterfeiting

operation make it virtually impossible for Plaintiff to learn the precise scope and the exact

interworking of their counterfeit network. In the event that Defendants provide additional credible

information regarding their identities, Plaintiff will take appropriate steps to amend the Amended

Complaint.

                      IV.     DEFENDANTS’ UNLAWFUL CONDUCT

       14.     The success of Plaintiff’s brands, particularly its BRAIN FLAKES® brand, has

resulted in significant counterfeiting. Consequently, Plaintiff has recently instituted a worldwide

anti-counterfeiting program to investigate suspicious online marketplace listings. In recent years,

Plaintiff has identified hundreds fully interactive, commercial Internet stores on various e-

commerce platforms, including the Defendant Internet Stores, which are offering for sale and

selling Counterfeit Products to consumers in this Judicial District and throughout the United States.

Internet websites like the Defendant Internet Stores are estimated to receive tens of millions of

visits per year and generated over $509 billion in annual online sales in 2016 alone. See Exhibit

2. According to an intellectual property rights seizures statistics report issued by the United States

Department of Homeland Security, the manufacturer’s suggested retail price (MSRP) of goods

seized by the U.S. government in fiscal year 2018 was over $1.4 billion. See Exhibit 2.

       15.     Defendants facilitate sales by designing their product listings and descriptions on

Defendant Internet Stores so that they appear to unknowing consumers to be authorized online

retailers of Brain Flakes®; however, Plaintiff has not licensed or authorized Defendants to use any




                                                  6
of the Viahart Trademarks, and none of the Defendants are authorized retailers of genuine Brain

Flakes®.

       16.     Many of the Defendants also deceive unknowing consumers by using the Viahart

Trademarks without authorization within the content, text, and/or meta tags of their Internet stores

in order to attract various search engines crawling the Internet looking for Internet stores relevant

to consumer searches for Brain Flakes®. Other Defendants show the Viahart Trademarks in

product images while using strategic item titles and descriptions that will trigger their listings when

consumers are searching for Plaintiff’s products.

       17.     On information and belief, counterfeiters such as Defendants go to great lengths to

conceal their identities and often use multiple fictitious names and addresses to register and operate

their network of Defendant Internet Stores. On information and belief, counterfeiters such as

Defendants regularly create new online marketplace accounts on various platforms using multiple

fictitious names and addresses. On information and belief, such internet store registration patterns

are one of many common tactics used by the counterfeiters to conceal their identities, the full scope

and interworking of their counterfeiting operation, and to avoid being shut down.

       18.     Even though Defendants operate several online stores, on information and belief,

those stores source their Counterfeit products from the same manufacturer located in China.

       19.     On information and belief, counterfeiters also typically ship products in small

quantities via international mail to minimize detection by U.S. Customs and Border Protection.

       20.     On information and belief, counterfeiters operate multiple credit card merchant

accounts and PayPal accounts behind layers of payment gateways so that they can continue

operation in spite of Plaintiff’s enforcement efforts. On information and belief, counterfeiters




                                                  7
maintain off-shore bank accounts and regularly move funds from their PayPal accounts or other

financial accounts to off-shore bank accounts outside the jurisdiction of this Court.

       21.     Defendants, without any authorization or license from Plaintiff, have knowingly

and willfully used and continue to use the Viahart Trademarks in connection with the

advertisement, distribution, offering for sale, and sale of Counterfeit Products into the United

States and Illinois over the Internet.

       22.     Defendants’ use of the Viahart Trademarks in connection with the advertising,

distribution, offering for sale, and sale of Counterfeit Products, including the sale of Counterfeit

Products into the United States, including Illinois, is likely to cause and has caused confusion,

mistake, and deception by and among consumers and is irreparably harming Plaintiff.

                                COUNT I
         TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       23. Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 22.

       24. This is a trademark infringement and counterfeit action against Defendants based on

their unauthorized use in commerce of counterfeit imitations of the federally registered the Viahart

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The Viahart Trademarks are distinctive marks. Consumers have come to expect

the highest quality from Plaintiff’s products offered, sold or marketed under the Viahart

Trademarks.

       25.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products using counterfeit

reproductions of the Viahart Trademarks without Plaintiff’s permission.




                                                 8
       26.     Plaintiff is the exclusive owners of the Viahart Trademarks. Plaintiff’s United

States Registrations for the Viahart Trademarks (Exhibits 1) are in full force and effect. Defendants

have knowledge of Plaintiff’s rights in the Viahart Trademarks and are willfully infringing and

intentionally using counterfeits and infringing versions of the Viahart Trademarks. Defendants’

willful, intentional and unauthorized use of the Viahart Trademarks is likely to cause and is causing

confusion, mistake, and deception as to the origin and quality of the Counterfeit Products among

the general public.

       27.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       28.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to their reputations and the goodwill of the Viahart

Trademarks.

       29.     The injuries and damages sustained by Plaintiff has been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of Counterfeit Products.

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       (1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them be

temporarily, preliminarily, and permanently enjoined and restrained from:

               a.      using the Viahart Trademarks or any reproductions, counterfeit copies or

                       colorable imitations thereof in any manner in connection with the

                       distribution, marketing, advertising, offering for sale, or sale of any product




                                                  9
                       that is not a genuine products or is not authorized by Plaintiff to be sold in

                       connection with the Viahart Trademarks;

               b.      passing off, inducing, or enabling others to sell or pass off any product as a

                       genuine products or any other product produced by Plaintiff, that is not

                       Plaintiff’s or not produced under the authorization, control, or supervision

                       of Plaintiff’s and approved by Plaintiff for sale under the Viahart

                       Trademarks;

               c.      committing any acts calculated to cause consumers to believe that

                       Defendants’ Counterfeit Products are those sold under the authorization,

                       control or supervision of Plaintiff, or are sponsored by, approved by, or

                       otherwise connected with Plaintiff;

               d.      further infringing the Viahart Trademarks and damaging Plaintiff’s

                       goodwill; and

               e.      manufacturing, shipping, delivering, holding for sale, transferring or

                       otherwise moving, storing, distributing, returning, or otherwise disposing

                       of, in any manner, products or inventory not manufactured by or for

                       Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and which

                       bear any of Plaintiff’s trademarks, including the Plaintiff’s Trademarks, or

                       any reproductions, counterfeit copies or colorable imitations thereof;

       (2) Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and

those with notice of the injunction, including, without limitation, any online marketplace platforms

such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, sponsored search

engine or ad-word providers, credit cards, banks, merchant account providers, third party



                                                 10
processors and other payment processing service providers, and Internet search engines such as

Google, Bing and Yahoo (collectively, the “Third Party Providers”) shall:

              a.       disable and cease providing services being used by Defendants, currently or

                       in the future, to engage in the sale of goods using the Viahart Trademarks;

              b.       disable and cease displaying any advertisements used by or associated with

                       Defendants in connection with the sale of counterfeit and infringing goods

                       using the Viahart Trademarks; and

              c.       take all steps necessary to prevent links to the Defendant Internet Stores

                       identified on Schedule A from displaying in search results, including, but

                       not limited to, removing links to the Defendant Internet Stores from any

                       search index;

       (3) That Defendants account for and pay to Plaintiff all profits realized by Defendants by

reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement of the Viahart Trademarks be increased by a sum not exceeding three times the

amount thereof as provided by 15 U.S.C. § 1117;

       (4) In the alternative, that Plaintiff be awarded statutory damages for willful trademark

counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

Viahart Trademarks;

       (5) That Plaintiff be awarded their reasonable attorneys’ fees and costs; and

       (6) That Plaintiff be awarded any and all other relief that this Court deems just and proper.

                                    COUNT II
                   FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       30.    Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 29.


                                                11
       31.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Plaintiff or the origin,

sponsorship, or approval of Defendants’ Counterfeit Products by Plaintiff.

       32.     By using the Viahart Trademarks on the Counterfeit Products, Defendants create a

false designation of origin and a misleading representation of fact as to the origin and sponsorship

of the Counterfeit Products.

       33.     Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Products to the general public involves the use of counterfeit

marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       34.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to their reputations and the associated goodwill

of the Viahart® and Brain Flakes® brands.

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       (1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them be

temporarily, preliminarily, and permanently enjoined and restrained from:

               a.      using the Viahart Trademarks or any reproductions, counterfeit copies or

                       colorable imitations thereof in any manner in connection with the

                       distribution, marketing, advertising, offering for sale, or sale of any product

                       that is not a genuine product or is not authorized by Plaintiff to be sold in

                       connection with the Viahart Trademarks;




                                                 12
       b.      passing off, inducing, or enabling others to sell or pass off any product as a

               genuine products or any other product produced by Plaintiff, that is not

               Plaintiff’s or not produced under the authorization, control, or supervision

               of Plaintiff and approved by Plaintiff for sale under the Viahart Trademarks;

       c.      committing any acts calculated to cause consumers to believe that

               Defendants’ Counterfeit Products are those sold under the authorization,

               control or supervision of Plaintiff, or are sponsored by, approved by, or

               otherwise connected with Plaintiff;

       d.      further infringing the Viahart Trademarks and damaging Plaintiff’s

               goodwill; and

       e.      manufacturing, shipping, delivering, holding for sale, transferring or

               otherwise moving, storing, distributing, returning, or otherwise disposing

               of, in any manner, products or inventory not manufactured by or for

               Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and which

               bear any of the Viahart Trademarks, or any reproductions, counterfeit

               copies or colorable imitations thereof;

(2) That Defendants account for and pay to Plaintiff all profits realized by Defendants by

   reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the Viahart Trademarks be increased by a sum not exceeding the

   statutory limit;

(3) Plaintiff’s costs and reasonable attorneys’ fees;

(4) Both pre-judgment and post-judgment interest; and

(5) Such other and further relief as this Court finds just and equitable.



                                         13
                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

          35.    Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 34.

          36.    Defendants have engaged in acts violating Illinois law including, but not limited to,

passing off their Counterfeit Products as those of Plaintiff, causing a likelihood of confusion and/or

misunderstanding as to the source of their goods, causing a likelihood of confusion and/or

misunderstanding as to an affiliation, connection, or association with genuine Viahart® and Brain

Flakes® products, representing that their products have Plaintiff’s approval when they do not, and

engaging in other conduct which creates a likelihood of confusion or misunderstanding among the

public.

          47.    The foregoing Defendants’ acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

          48.    Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to their reputations and associated goodwill. Unless enjoined by the

Court, Plaintiff will suffer future irreparable harm as a direct result of Defendants’ unlawful

activities.

          WHEREFORE, Plaintiff prays that this Honorable Court enter an order and judgment in

    favor of Plaintiff and against Defendant as follows:

          (1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them be

temporarily, preliminarily, and permanently enjoined and restrained from:




                                                  14
       a.      using the Viahart Trademarks or any reproductions, counterfeit copies or

               colorable imitations thereof in any manner in connection with the

               distribution, marketing, advertising, offering for sale, or sale of any product

               that is not a genuine product or is not authorized by Plaintiff be sold in

               connection with the Viahart Trademarks;

       b.      passing off, inducing, or enabling others to sell or pass off any product as a

               genuine product or any other product produced by Plaintiff that is not

               Plaintiff or not produced under the authorization, control, or supervision of

               Plaintiff and approved by Plaintiff for sale under the Viahart Trademarks;

       c.      committing any acts calculated to cause consumers to believe that

               Defendants’ Counterfeit Products are those sold under the authorization,

               control or supervision of Plaintiff, or are sponsored by, approved by, or

               otherwise connected with Plaintiff;

       d.      further infringing the Viahart Trademarks and damaging Viahart’s

               goodwill; and

       e.      manufacturing, shipping, delivering, holding for sale, transferring or

               otherwise moving, storing, distributing, returning, or otherwise disposing

               of, in any manner, products or inventory not manufactured by or for

               Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and which

               bear any of the Viahart Trademarks, or any reproductions, counterfeit

               copies or colorable imitations thereof;

(2) Plaintiff’s costs and reasonable attorneys’ fees pursuant to 815 ILCS § 510/3;

(3) Such other and further relief as this Court finds just and equitable.



                                         15
                             COUNT III
    CONTRIBUTORY COUNTERFEITING AND TRADEMARK INFRINGEMENT
                     (15 U.S.C. §§ 1114, 1125(a))

       49.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 48.

       50.     By providing third parties counterfeit and infringing products, by providing third

parties Plaintiff’s specific product designs and specs, by connecting third-parties to authorized

manufacturers of Plaintiff’s products, and by assisting third parties set up Amazon stores and other

online stores to sell counterfeit and infringing products, Defendants induced, caused, and/or

materially contributed to the counterfeit and infringing conduct of third parties with knowledge of

those third parties’ direct infringement and counterfeit sales.

       51.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to their reputations and the goodwill of the Viahart

Trademarks.

       52.     The injuries and damages sustained by Plaintiff has been directly and proximately

caused by Defendants’ contributory infringement and counterfeiting assistance.

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       (1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them be

temporarily, preliminarily, and permanently enjoined and restrained from:

               a.      assisting third parties from using the Viahart Trademarks or any

                       reproductions, counterfeit copies or colorable imitations thereof in any

                       manner in connection with the distribution, marketing, advertising, offering




                                                  16
                       for sale, or sale of any product that is not a genuine products or is not

                       authorized by Plaintiff to be sold in connection with Viahart Trademarks;

               b.      assisting third parties with passing off, inducing, or enabling others to sell

                       or pass off any product as a genuine products or any other product produced

                       by Plaintiff, that is not Plaintiff’s or not produced under the authorization,

                       control, or supervision of Plaintiff and approved by Plaintiff for sale under

                       the Viahart Trademarks;

               c.      assisting third parties with the manufacturing, shipping, delivering, holding

                       for sale, transferring or otherwise moving, storing, distributing, returning,

                       or otherwise disposing of, in any manner, products or inventory not

                       manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or

                       offered for sale, and which bear any of Plaintiff’s trademarks, including the

                       Viahart Trademarks, or any reproductions, counterfeit copies or colorable

                       imitations thereof;

       (2) Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and

those with notice of the injunction, including, without limitation, any online marketplace platforms

such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, sponsored search

engine or ad-word providers, credit cards, banks, merchant account providers, third party

processors and other payment processing service providers, and Internet search engines such as

Google, Bing and Yahoo (collectively, the “Third Party Providers”) shall:

               a.      disable and cease providing services being used by Defendants, currently or

                       in the future, to engage in the sale of goods using the Viahart Trademarks;




                                                 17
              b.      disable and cease displaying any advertisements used by or associated with

                      Defendants in connection with the sale of counterfeit and infringing goods

                      using the Viahart Trademarks; and

              c.      take all steps necessary to prevent links to the Defendant Internet Stores

                      identified on Schedule A from displaying in search results, including, but

                      not limited to, removing links to the Defendant Internet Stores from any

                      search index;

       (3) That Defendants account for and pay to Plaintiff all profits realized by Defendants by

reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement of the Viahart Trademarks be increased by a sum not exceeding three times the

amount thereof as provided by 15 U.S.C. § 1117;

       (4) In the alternative, that Plaintiff be awarded statutory damages for willful trademark

counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

Viahart Trademarks;

       (5) That Plaintiff be awarded their reasonable attorneys’ fees and costs; and

       (6) That Plaintiff be awarded any and all other relief that this Court deems just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all issues triable as of right to a jury. Fed. R. Civ.

P. 38(b).

Date: August 27, 2020                                 Respectfully submitted,
                                                      /S/DALIAH SAPER
                                                      DALIAH SAPER
                                                      MATT GROTHOUSE
                                                      BRANDON BEYMER
                                                      SAPER LAW OFFICES, LLC
                                                      505 N. LASALLE, SUITE 60654


                                                 18
     CHICAGO, ILLINOIS 60654
     (312) 527-4100




19
